Citation Nr: 1032009	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1953.  He received the Purple Heart Medal.  The appellant is the 
Veteran's widow.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  

In August 2009, the Board remanded this matter for further 
development.

In July 2009, the Board granted the appellant's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's June 2005 death certificate indicates that the 
immediate cause of his death was cardiac arrest, which was due to 
or as a consequence of cholangiocarcinoma (bile duct cancer).  
His service treatment records and post-service VA treatment 
records indicate that he sustained multiple shrapnel wounds while 
serving in Korea, including a laceration of the liver.  At the 
time of his death, service connection was in effect for residuals 
of a wound penetrating the liver.  

In her August 2008 substantive appeal (VA Form 9), the appellant 
stated that the Veteran's bile duct cancer was located at the top 
of the bile duct right next to the liver.  

In a May 2006 letter, Dr. McKinley stated that in certain cases, 
trauma can relate to the development of tumors.  He noted that he 
had no information regarding the Veteran's injuries in Korea, and 
that without having additional information to review it would be 
difficult for him to comment further.  

In its August 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to notify the appellant as to how she 
could obtain the Veteran's service treatment records in order to 
provide them to Dr. McKinley so that he could provide a more 
definitive opinion.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  As noted by the appellant's representative in its August 
2010 post-remand brief, there is no indication that the appellant 
was provided with such notice.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As the 
appellant was not provided with the required notice, the Board is 
compelled to again remand this claim for compliance with the 
instructions in its August 2009 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ should notify the appellant as 
to how she may obtain the Veteran's service 
treatment records in order to provide them 
to Dr. McKinley to provide a more 
definitive opinion. 

2.  If any benefit sought on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



